UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended June 30, 2007 Commission File Number 1-6560 THE FAIRCHILD CORPORATION (Exact name of Registrant as specified in its charter) Delaware (State of incorporation or organization) 34-0728587 (I.R.S. Employer Identification No.) 1750 Tysons Boulevard, Suite 1400, McLean, VA 22102 (Address of principal executive offices) (703) 478-5800 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past ninety (90) days:[] Yes[X] No. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer: [] Large accelerated file[] Accelerated filer[X] Non-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] Yes [X] No On October 31, 2007, the number of shares outstanding of each of the Registrant’s classes of common stock was as follows: Title of Class Class A Common Stock, $0.10 Par Value 22,604,835 Class B Common Stock, $0.10 Par Value 2,621,338 THE FAIRCHILD CORPORATION INDEX TO QUARTERLY REPORT ON FORM 10-Q FOR THE PERIOD ENDED JUNE 30, 2007 PART I. FINANCIAL INFORMATION Page Item 1. Condensed Consolidated Balance Sheets as of June 30, 2007 (unaudited) and September 30, 2006 3 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended June 30, 2007 and 2006 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended June 30, 2007 and 2006 (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Results of Operations and Financial Condition 22 Item 3. Quantitative and Qualitative Disclosure About Market Risk 31 Item 4. Controls and Procedures 33 PART II. OTHER INFORMATION Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 5. Other Information 34 Item 6. Exhibits 34 All references in this Quarterly Report on Form 10-Q to the terms ‘‘we,’’ ‘‘our,’’ ‘‘us,’’ the ‘‘Company’’ and ‘‘Fairchild’’ refer to The Fairchild Corporation and its subsidiaries. All references to ‘‘fiscal’’ in connection with a year shall mean the 12 months ended September 30th. PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS THE FAIRCHILD CORPORATION AND CONSOLIDATED SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) ASSETS June 30, 2007 September 30, 2006 CURRENT ASSETS: (Unaudited) Cash and cash equivalents $ 10,428 $ 8,541 Short-term investments - unrestricted 5,363 50,510 Short-term investments - restricted 49,379 6,002 Accounts receivable-trade, less allowances of $1,226 and $1,083 18,226 16,927 Finished goods inventories, less reserves of $16,054 and $15,223 137,162 106,718 Prepaid expenses and other current assets 14,195 10,795 Total Current Assets 234,753 199,493 Property, plant and equipment, net of accumulated depreciation of $31,143 and $24,989 61,846 58,698 Goodwill 12,346 14,128 Amortizable intangible assets, net of accumulated amortization of $2,105 and $1,673 867 1,279 Unamortizable intangible assets 33,037 30,969 Prepaid pension assets 34,648 33,373 Deferred loan fees 1,710 3,170 Long-term investments - unrestricted 3,499 4,370 Long-term investments - restricted 22,051 60,949 Notes receivable 3,255 5,396 Other assets 4,391 3,304 TOTAL ASSETS $ 412,403 $ 415,129 The accompanying Notes to Condensed Consolidated Financial Statements are an integral part of these statements. 3 THE FAIRCHILD CORPORATION AND CONSOLIDATED SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except per share data) LIABILITIES AND STOCKHOLDERS’ EQUITY June 30, 2007 September 30, 2006 (Unaudited) CURRENT LIABILITIES: Bank notes payable and current maturities of long-term debt $ 47,699 $ 25,492 Accounts payable 51,634 26,325 Accrued liabilities: Salaries, wages and commissions 10,501 10,044 Insurance 7,394 7,357 Interest 1,437 1,810 Other accrued liabilities 27,776 28,304 Income taxes 1,167 2,314 Current liabilities of discontinued operations - 62 Total Current Liabilities 147,608 101,708 LONG-TERM LIABILITIES: Long-term debt, less current maturities 27,554 65,450 Other long-term liabilities 31,511 31,750 Pension liabilities 40,905 40,622 Retiree health care liabilities 24,196 26,008 Deferred tax liability 4,811 4,530 Noncurrent income taxes 7,582 39,923 Noncurrent liabilities of discontinued operations 16,120 16,120 TOTAL LIABILITIES 300,287 326,111 Commitments and contingencies STOCKHOLDERS' EQUITY: Class A common stock, $0.10 par value; 40,000 shares authorized, 30,480 shares issued and 22,605 shares outstanding; entitled to one vote per share 3,047 3,047 Class B common stock, $0.10 par value; 20,000 shares authorized, 2,621 shares issued and outstanding; entitled to ten votes per share 262 262 Paid-in capital 232,632 232,612 Treasury stock, at cost, 7,875 shares of Class A common stock (76,352 ) (76,352 ) Retained earnings (accumulated deficit) 4,404 (15,680 ) Notes due from stockholders (43 ) (43 ) Accumulated other comprehensive loss (51,834 ) (54,828 ) TOTAL STOCKHOLDERS' EQUITY 112,116 89,018 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 412,403 $ 415,129 The accompanying Notes to Condensed Consolidated Financial Statements are an integral part of these statements. 4 THE FAIRCHILD CORPORATION AND CONSOLIDATED SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Three Months Ended June 30, Nine Months Ended June 30, 2007 2006 2007 2006 (Unaudited) (Unaudited) REVENUE: (Restated) (Restated) Net sales $ 117,928 $ 105,578 $ 259,088 $ 219,615 Rental revenue 237 237 712 713 118,165 105,815 259,800 220,328 COSTS AND EXPENSES: Cost of goods sold 65,893 61,376 153,171 132,440 Cost of rental revenue 56 60 174 167 Selling, general & administrative expense 49,629 44,367 126,387 108,848 Other income, net (595 ) (2,527 ) (4,460 ) (3,811 ) Amortization of intangibles 145 135 423 391 115,128 103,411 275,695 238,035 OPERATING INCOME (LOSS) 3,037 2,404 (15,895 ) (17,707 ) Interest expense (2,780 ) (2,788 ) (11,927 ) (7,546 ) Interest income 729 616 2,479 1,575 Net interest expense (2,051 ) (2,172 ) (9,448 ) (5,971 ) Investment income 3,536 396 5,467 1,713 Increase in fair market value of interest rate contract - - - 836 Income (loss) from continuing operations before taxes 4,522 628 (19,876 ) (21,129 ) Income tax provision (110 ) (1,580 ) (766 ) (1,562 ) Equity in earnings (loss) of affiliates, net - 1 89 (42 ) Income (loss) from continuing operations 4,412 (951 ) (20,553 ) (22,733 ) Loss from discontinued operations, net (1,934 ) (1,192 ) (4,678 ) (982 ) Gain on disposal of discontinued operations, net - 1,000 45,315 13,500 NET EARNINGS (LOSS) $ 2,478 $ (1,143 ) $ 20,084 $ (10,215 ) BASIC AND DILUTED EARNINGS (LOSS) PER SHARE: Income (loss) from continuing operations $ 0.18 $ (0.04 ) $ (0.81 ) $ (0.90 ) Loss from discontinued operations, net (0.08 ) (0.05 ) (0.19 ) (0.04 ) Gain on disposal of discontinued operations, net - 0.04 1.80 0.54 NET EARNINGS (LOSS) PER SHARE $ 0.10 $ (0.05 ) $ 0.80 $ (0.40 ) Weighted average shares outstanding: Basic and Diluted 25,226 25,226 25,226 25,226 The accompanying Notes to Condensed Consolidated Financial Statements are an integral part of these statements. 5 THE FAIRCHILD CORPORATION AND CONSOLIDATED SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Nine Months Ended June 30, 2007 2006 (Unaudited) (Restated) Cash flows from operating activities: Net earnings (loss) $ 20,084 $ (10,215 ) Depreciation and amortization 6,311 5,057 Non-cash interest expense 3,217 815 Gain on collection of note receivable (2,110 ) - Stock compensation expense 20 133 Increase in fair market value of interest rate contract - (836 ) Equity in (earnings) loss of affiliates, net of distributions (89 ) 42 Gain on sale of investments (4,491 ) (902 ) Net proceeds from the sale of trading securities 42,797 11,147 Changes in operating assets and liabilities (11,210 ) (8,462 ) Non-cash charges and working capital changes of discontinued operations (45,378 ) (13,003 ) Net cash provided by (used for) operating activities 9,151 (16,224 ) Cash flows from investing activities: Purchases of property, plant and equipment (7,760 ) (5,924 ) Change in available-for-sale investment securities, net 1,802 (12,207 ) Equity investment in affiliates - (44 ) Proceeds from sale of equity investment in affiliates 95 - Net proceeds from the sale of discontinued operations 12,500 13,850 Collections of notes receivable 4,048 548 Net cash used for investing activities of discontinued operations - (98 ) Net cash provided by (used for) investing activities 10,685 (3,875 ) Cash flows from financing activities: Proceeds from issuance of debt 14,703 49,503 Debt repayments (32,935 ) (25,613 ) Payment of interest rate contract - (4,310 ) Payment of financing fees (25 ) (2,400 ) Loan repayments from stockholders - 66 Net cash used for financing activities of discontinued operations - (504 ) Net cash provided by (used for) financing activities (18,257 ) 16,742 Net change in cash and cash equivalents 1,579 (3,357 ) Effect of exchange rate changes on cash 308 370 Cash and cash equivalents, beginning of the period 8,541 12,582 Cash and cash equivalents, end of the period $ 10,428 $ 9,595 The accompanying Notes to Condensed Consolidated Financial Statements are an integral part of these statements. 6 THE FAIRCHILD CORPORATION AND CONSOLIDATED SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The condensed consolidated balance sheet as of June 30, 2007, and the condensed consolidated statements of operations, and cash flows for the periods ended June 30, 2007 and 2006 have been prepared by us, without audit.In the opinion of management, all adjustments necessary to present fairly the financial position, results of operations, and cash flows at June 30, 2007, and for all periods presented, have been made. These adjustments include certain reclassifications, which reflect the sale of our shopping center and the sale of the remaining operations of a landfill development partnership as discontinued operations.These adjustments also include restatement adjustments.For additional discussion regarding the nature and impact of the restatement adjustments, see Note 2 of these condensed consolidated financial statements as well as Notes 2 and 18 of our audited financial statements in our 2006 Annual Report on Form 10-K. During the three months ended December 31, 2006, we corrected the carrying value of the liability associated with our arrangement to acquire the remaining 7.5% of PoloExpress.As a result of this correction, we recognized $1.3 million of interest expense during the nine months ended June 30, 2007 that pertained to periods prior to October 1, 2006.Management believes the impact of this error is immaterial in each applicable prior period. The condensed consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) for interim financial statements and the Securities and Exchange Commission’s instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, certain information and footnote disclosures normally included in complete financial statements prepared in accordance with GAAP have been condensed or omitted.These condensed consolidated financial statements should be read in conjunction with the financial statements and notes thereto included in our 2006 Annual Report on Form 10-K.The results of operations for the periods ended June 30, 2007 and 2006 are not necessarily indicative of the operating results for the full year.Certain amounts in the prior period financial statements have been reclassified to conform to the current presentation. The financial position and operating results of our foreign operations are consolidated using, as the functional currency, the local currencies of the countries in which they are located. The balance sheet accounts are translated at exchange rates in effect at the end of the period, and the statement of operations accounts are translated at average exchange rates during the period.The resulting translation gains and losses are included as a separate component of stockholders' equity.Foreign currency transaction gains and losses are included in our statement of operations in the period in which they occur. Liquidity The Company has experienced losses from operations and negative operating cash flows in each of the years for the three years ended September 30, 2006.Although the Company believes its financial resources are sufficient to fund its operations and other contractual obligations in the near term, our cash needs could be substantially higher than projected.The Company believes it has sufficient financial flexibility to meet the near term liquidity needs, including the potential to refinance existing debt, borrow additional funds, sell non-core assets, or reduce operational cash disbursements.However, external factors could impact our ability to execute these alternatives. Stock-Based Compensation We adopted Statement of Financial Accounting Standards (“SFAS”) No. 123R, Share Based Payment, on October 1, 2005, and accordingly, we recognized a nominal amount of compensation cost in the three and nine months ended June 30, 2007 and 2006. No tax benefit and deferred tax asset were recognized on the compensation cost because our tax position reflects a full domestic valuation allowance against deferred tax assets. Our employee stock option plan expired in April 2006 and our non-employee directors’ stock option plan expired in September 2006.As of June 30, 2007, outstanding stock options on Class A common stock reflected only those stock options granted prior to the expiration of the plans.During the nine months ended June 30, 2006, the Company granted 3,000 stock options at a weighted-average exercise price of $2.46 per share.On June 30, 2007, we had outstanding stock option awards of 317,917, of which 227,917 stock option awards were vested.No new stock option plans are being proposed at this time. 7 Comprehensive Income (Loss) The activity in other comprehensive income (loss), net of tax, was: Three Months Ended June 30, Nine Months Ended June 30, (In thousands) 2007 2006 2007 2006 Net earnings (loss) $ 2,478 $ (1,143 ) $ 20,084 $ (10,215 ) Unrealized periodic holding gains (losses) on available-for-sale securities (3,378 ) 888 (1,431 ) 4,005 Foreign currency translation adjustments 607 1,927 4,425 1,993 Unrealized holding gains on derivatives - - - 299 Other comprehensive income (loss) $ (293 ) $ 1,672 $ 23,078 $ (3,918 ) The components of accumulated other comprehensive loss were: (In thousands) June 30, 2007 September 30, 2006 Unrealized holding gains on available-for-sale securities $ 4,128 $ 5,559 Foreign currency translation adjustments 6,061 1,636 Excess of additional pension liability over unrecognized prior service costs (62,023 ) (62,023 ) Accumulated other comprehensive loss $ (51,834 ) $ (54,828 ) Recently Issued Accounting Pronouncements In February2007, the Financial Accounting Standards Board (“FASB”) issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities, permitting entities to elect fair value measurement for many financial instruments and certain other items. Unrealized gains and losses on designated items will be recognized in earnings at each subsequent period. SFAS No. 159 also establishes presentation and disclosure requirements for similar types of assets and liabilities measured at fair value. We are required to adopt this statement in October2008 and we are currently evaluating the potential impact to our future results of operations, financial position, and cash flows. In September2006, the FASB issued SFAS No. 157, Fair Value Measurements, which defines fair value, establishes a framework for measuring fair value in GAAP, and expands disclosures about fair value measurements.SFAS No. 157 does not require any new fair value measurements, but provides guidance on how to measure fair value by providing a fair value hierarchy used to classify the source of the information. We are required to adopt this statement in October2008 and we are currently evaluating the potential impact to our future results of operations, financial position, and cash flows. In September 2006, the FASB published SFAS No. 158, Employers’ Accounting for Defined Benefit Pension and Other Postretirement Pension Plans – an amendment of FASB Statements No. 87, 88, 106, and 132(R).SFAS No. 158 requires an employer to recognize in its statement of financial position the overfunded or underfunded status of a defined benefit postretirement plan measured as the difference between the fair value of plan assets and the benefit obligation. Employers must also recognize as a component of other comprehensive income, net of tax, the actuarial gains and losses and the prior service costs and credits that arise during the period. SFAS No. 158 is effective for fiscal years ending after December 15, 2006 and will be adopted by the Company as of September 30, 2007.If SFAS No. 158 was adopted as of September 30, 2006, the Company would have recorded a reduction in prepaid assets and other assets of $18.1 million and $1.5 million, respectively, a decrease in pension liabilities of $2.6 million, and a charge to other comprehensive income (loss) of $17.0 million. In July 2006, the FASB issued FIN No.48, Accounting for Uncertainty in Income Taxes – an interpretation of FASB Statement No. 109.FIN No. 48 requires the use of a two-step approach for recognizing and measuring tax benefits taken or expected to be taken in a tax return and disclosures regarding uncertainties in income tax positions. We are required to adopt FIN No. 48 effective October1, 2007. The cumulative effect of initially adopting FIN No. 48 will be recorded as an adjustment to opening retained earnings in the year of adoption and will be presented separately. Only tax positions that meet the more likely than not recognition threshold at the effective date may be recognized upon adoption of FIN No. 48. We are currently evaluating the impact this new standard will have on our future results of operations, financial position, and cash flows. 8 2. RESTATEMENT During the course of our fiscal 2006 audit and based upon discussions with our external independent registered public accounting firm and management, the Audit Committee of our Board of Directors concluded in January 2007 that our previously filed interim and audited consolidated financial statements should not be relied upon since they were prepared applying accounting practices in accounting for income taxes that did not comply with U.S. generally accepted accounting principles (“GAAP”) and, consequently, we would restate our consolidated financial statements. During the course of management’s review of the Company’s historical financial statements, additional errors were identified.The consolidated financial statements for the three and nine months ended June 30, 2006 included in this Quarterly Report on Form10-Q include restatement adjustments that we have categorized into the following three areas: our accounting for income taxes; our accounting for commitments and contingencies; and our accounting for long-term investments. As a result of the restatement, originally reported net loss for the three and nine months ended June 30, 2006 decreased by $0.2 million ($0.00 per share) and $1.3 million ($0.06 per share), respectively.The cumulative impact of errors related to periods prior to September 30, 2005 of $1.4 million has been reflected as an increase to beginning retained earnings as of October 1, 2005. The following table summarizes the impact of the restatement adjustments on net loss and basic and diluted earnings (loss) per share for the three and nine months ended June 30, 2006. Three Months Ended Nine Months Ended (In thousands, except per share data) June 30, 2006 June 30, 2006 Net loss, as previously reported $ (1,293 ) $ (11,536 ) Restatement adjustments for: Commitments and contingencies 1,390 1,477 Long-term investments 191 1,169 Income taxes (1,431 ) (1,325 ) Net loss, as restated $ (1,143 ) $ (10,215 ) Basic and diluted earnings (loss) per share: As previously reported $ (0.05 ) $ (0.46 ) Total impact of restatement adjustments 0.00 0.06 As restated $ (0.05 ) $ (0.40 ) 9 Financial Statement Impact Statement of Operations Impact The following table displays the cumulative impact of the restatement on the condensed consolidated statements of operations for the three months ended June 30, 2006. Restatement Adjustments for: (In thousands) As Previously Reported Income Taxes Commitments and Contingencies Long-term Investments Total Restatement Adjustments As Restated Revenues $ 105,815 $ - $ - $ - $ - $ 105,815 Cost of revenues 61,436 - 61,436 Other operating expenses 41,965 - 10 - 10 41,975 Operating income 2,414 - (10 ) - (10 ) 2,404 Net interest expense (2,230 ) - - 58 58 (2,172 ) Investment income 396 - 396 Income from continuing operations before taxes 580 - (10 ) 58 48 628 Income tax provision (149 ) (1,431 ) - - (1,431 ) (1,580 ) Equity in earnings (loss) of affiliates, net (132 ) - - 133 133 1 Income (loss) from continuing operations 299 (1,431 ) (10 ) 191 (1,250 ) (951 ) Loss from discontinued operations, net (2,592 ) - 1,400 - 1,400 (1,192 ) Gain on disposal of discontinued operations, net 1,000 - 1,000 Net loss $ (1,293 ) $ (1,431 ) $ 1,390 $ 191 $ 150 $ (1,143 ) The following table displays the cumulative impact of the restatement on the condensed consolidated statements of operations for the nine months ended June 30, 2006. Restatement Adjustments for: (In thousands) As Previously Reported (a) Income Taxes Commitments and Contingencies Long-term Investments Total Restatement Adjustments As Restated Revenues $ 220,328 $ - $ - $ - $ - $ 220,328 Cost of revenues 132,607 - 132,607 Other operating expenses 105,348 - 80 - 80 105,428 Operating loss (17,627 ) - (80 ) - (80 ) (17,707 ) Net interest expense (6,208 ) - 157 80 237 (5,971 ) Investment income 1,713 - 1,713 Increase in fair market value of interest rate contract 836 - 836 Loss from continuing operations before taxes (21,286 ) - 77 80 157 (21,129 ) Income tax provision (237 ) (1,325 ) - - (1,325 ) (1,562 ) Equity in loss of affiliates, net (1,131 ) - - 1,089 1,089 (42 ) Loss from continuing operations (22,654 ) (1,325 ) 77 1,169 (79 ) (22,733 ) Loss from discontinued operations, net (2,382 ) - 1,400 - 1,400 (982 ) Gain on disposal of discontinued operations, net 13,500 - 13,500 Net loss $ (11,536 ) $ (1,325 ) $ 1,477 $ 1,169 $ 1,321 $ (10,215 ) (a) Certain previously reported balances have been reclassified to conform to the current condensed consolidated balance sheet presentation, including reclassification to discontinued operations of those assets and liabilities related to a landfill development partnership, sold in April 2006, and Airport Plaza shopping center, sold in July 2006. 10 3. CASH EQUIVALENTS AND INVESTMENTS Management determines the appropriate classification of our investments at the time of acquisition and reevaluates such determination at each balance sheet date.Cash equivalents and investments consist primarily of money market accounts, investments in United States government securities, investment grade corporate bonds, credit derivative obligations, and equity securities.Investments in common stock of public corporations are recorded at fair market value and classified as trading securities or available-for-sale securities.Investments in credit derivative obligations, characterized as other securities, are recorded at fair market value and classified as available-for-sale securities. Other long-term investments do not have readily determinable fair values and consist primarily of investments in preferred and common shares of private companies and limited partnerships. Available-for-sale securities are carried at fair value, with unrealized holding gains and losses reported as a separate component of stockholders' equity, except to the extent that unrealized losses are deemed to be other than temporary, in which case such unrealized losses are reflected in earnings.Trading securities are carried at fair value, with unrealized holding gains and losses included in investment income.Investments in equity securities and limited partnerships that do not have readily determinable fair values are stated at cost and are categorized as other investments. Realized gains and losses are determined using the specific identification method based on the trade date of a transaction.Interest on government and corporate obligations are accrued at the balance sheet date. Investments in companies in which ownership interests range from 20 to 50 percent are accounted for using the equity method. A summary of the cash equivalents and investments held by us follows: June 30, 2007 September 30, 2006 Aggregate Aggregate Fair Cost Fair Cost (In thousands) Value Basis Value Basis Cash and cash equivalents: Money market and other cash funds $ 10,428 $ 10,428 $ 8,541 $ 8,541 Total cash and cash equivalents 10,428 10,428 8,541 8,541 Short-term investments: Money market funds – available-for-sale – restricted 11,517 11,517 6,002 6,002 Corporate bonds – available-for-sale – restricted 23,768 23,846 - - Corporate bonds – trading securities 3,462 3,462 42,919 42,919 Equity securities – trading securities 122 122 2,459 2,459 Equity and equivalent securities – available-for-sale 1,779 825 5,132 825 Equity and equivalent securities – available-for-sale – restricted 14,094 12,202 - - Total short-term investments 54,742 51,974 56,512 52,205 Long-term investments: U.S. government securities – available-for-sale – restricted - - 512 512 Money market funds – available-for-sale – restricted 6,576 6,576 10,313 10,313 Corporate bonds – available-for-sale – restricted 9,464 9,464 28,934 29,326 Equity and equivalent securities – available-for-sale – restricted 6,011 4,652 9,275 7,984 Other securities – available-for-sale – restricted - - 11,915 11,565 Other investments, at cost 3,499 3,499 4,370 4,370 Total long-term investments 25,550 24,191 65,319 64,070 Total cash equivalents and investments $ 90,720 $ 86,593 $ 130,372 $ 124,816 On June 30, 2007 and September 30, 2006, we had restricted investments of $71.4 million and $67.0 million, respectively, all of which are maintained as collateral for certain debt facilities, the Esser put option, environmental matters, and escrow arrangements. On June 30, 2007 and September 30, 2006, cash of $5.3 million and $3.4 million, respectively, is held by our European subsidiaries which have debt agreements that place restrictions on the amount of cash that may be transferred outside the borrowing companies. For additional information on debt see Note 4. On June 30, 2007, we had gross unrealized holding gains from available-for-sale securities of $4.2 million and gross unrealized losses from available-for-sale securities of $0.1 million. On September 30, 2006, we had gross unrealized holding gains from available-for-sale securities of $5.9 million and gross unrealized losses from available-for-sale securities of $0.4 million. We use the specific identification method to determine the gross realized gains (losses) from sales of available-for-sale securities. 11 4. DEBT At June 30, 2007 and September 30, 2006, notes payable and long-term debt consisted of the following: (In thousands) June 30, 2007 September 30, 2006 Revolving credit facilities – Hein Gericke $ 12,489 $ 11,425 Current maturities of long-term debt 35,210 14,067 Total notes payable and current maturities of long-term debt 47,699 25,492 GoldenTree term loan – Corporate 20,938 30,000 Term loan agreement – Hein Gericke 4,245 6,090 Term loan agreement – PoloExpress 7,950 11,292 Promissory note – Corporate 13,000 13,000 CIT revolving credit facility – Aerospace 8,942 9,603 GMAC credit facility – Hein Gericke 3,687 3,118 Other notes payable, collateralized by assets 2,990 3,837 Capital lease obligations 1,012 2,577 Less: current maturities of long-term debt (35,210 ) (14,067 ) Net long-term debt 27,554 65,450 Total debt $ 75,253 $ 90,942 Term Loan at Corporate On May 3, 2006, we entered into a credit agreement with The Bank of New York, as administrative agent, and GoldenTree Asset Management, L.P., as collateral agent. The lenders under the Credit Agreement were GoldenTree Capital Opportunities, L.P. and GoldenTree Capital Solutions Fund Financing.Pursuant to the credit agreement, we borrowed from the lenders $30.0 million. The loan matures on May 3, 2010, subject to certain mandatory prepayment events described in the credit agreement. Interest on the loan is LIBOR plus 7.5%, per annum, with an initial interest rate of 12.75% fixed through November 2006.As of June 30, 2007, the applicable interest rate increased to 12.9%.Subsequent interest periods may be selected by us, ranging from one month to nine months, or, if consented to by the lenders, for 12 months. Also, we may choose to convert the method of interest from a LIBOR based loan to a prime based loan. The loan is collateralized by the stock of Banner Aerospace Holding Company I, Inc., (the parent of our Aerospace segment), certain undeveloped real estate owned by us in Farmingdale, N.Y., condemnation proceeds we expect to receive for certain other real estate in Farmingdale, N.Y., and any remaining proceeds to be received by us in the future from the Alcoa transaction. Upon the sale or other monetization of the collateral, the proceeds from such collateral must be used to prepay the loan. We may elect to retain 27.5% of the proceeds from the monetization of the collateral (instead of applying 100% of such proceeds to make a mandatory prepayment of the loan), provided that the remaining collateral meets or exceeds a collateral to loan value of 1.9:1 and we pay the lenders a fee of 3.0% of the retained proceeds. If the loan is voluntarily prepaid by us within the first three years of the loan, we must pay a prepayment penalty of 3.0% in year one, 2.0% in year two, or 1.0% in year three. The credit agreement defines an “Available Amount” as $30.0 million, plus net cash proceeds from the sale of the Company’s shopping center, plus new money from any equity offerings and earnings from investments.During the term of the loan, the aggregate of the following may not exceed the Available Amount (unless consented to by the lenders): additional investments by us in our PoloExpress or Hein Gericke segments or in any new company or new ventures; new acquisitions; guarantees by us of additional debt incurred by our PoloExpress or Hein Gericke segments (with an exception for the existing guarantees); loans by us to our sports and leisure segment (with an exception for the existing loans); and repurchases by us of our outstanding stock. The Available Amount was $36.3 million at June 30, 2007. 12 During the term of the loan: · We must maintain cash, cash equivalents, or public securities that meet or exceed a minimum liquidity threshold of between $10.0 million and $20.0 million. At June 30, 2007, our minimum liquidity requirement was $10.0 million, and accordingly we have classified $10.0 million of qualified investments as restricted long-term investments. · A change of control whereby Jeffrey Steiner, Eric Steiner, or Natalia Hercot cease to own a controlling interest in The Fairchild Corporation would be an event of default under the loan. Subject to the covenants in the credit agreement, the proceeds of the loan may be used for general working capital purposes, investments, or stock repurchases. Credit Facilities at Hein Gericke and PoloExpress On March 1, 2006, our PoloExpress segment entered into an €11.0 million ($14.8 million at June 30, 2007) seasonal credit line with Stadtsparkasse Düsseldorf, with half of the facility available to us for the 2006 season. Borrowings under the facility for the 2006 season were repaid prior to June 30, 2006. The seasonal credit line bears interest at 1.5% over the three-month Euribor rate (5.41% at June 30, 2007) when utilized as a short-term credit facility and 2.75% over the European Overnight Interest Average rate (6.89% at June 30, 2007) when utilized as an overdraft facility.In addition, we must pay a 1.25% per annum non-utilization fee on the available facility during the seasonal drawing period. The seasonal financing facility is 80% guaranteed by the German State of North Rhine-Westphalia. The seasonal facility will reduce by €1.0 million per year and expires on June 30, 2008.On November 30, 2006, we amended the seasonal credit line with Stadtsparkasse Düsseldorf to include HSBC Trinkaus & Burkhardt AG as a second lender. This amendment allows us to borrow the entire €10.0 million ($13.5 million at June 30, 2007) facility for the 2007 season. At June 30, 2007, our German subsidiary, Hein Gericke Deutschland GmbH, and its German subsidiary, PoloExpress, had outstanding borrowings of $24.7 million (€18.3 million) due under its credit facilities with Stadtsparkasse Düsseldorf and HSBC Trinkaus & Burkhardt AG, which includes a revolving credit facility at Hein Gericke GmbH providing a credit line of €10.0 million ($12.5 million outstanding and $1.0 million available at June 30, 2007), at interest rates of 3.5% over the three-month Euribor (7.41% at June 30, 2007), which matures annually.For this revolving credit line, we must pay a 1.25% per annum non-utilization fee.Outstanding borrowings under the term loan facilities have blended interest rates, with $10.8 million (€8.1 million) bearing interest at 1% over the three-month Euribor rate (4.91% at June 30, 2007), with an interest rate cap protection in which our interest expense would not exceed 6% on 50% of debt, and the remaining $1.3 million (€1.0 million) bearing interest at a fixed rate of 6%. The term loans mature on March 31, 2009, and are secured by the assets of Hein Gericke Deutschland GmbH and PoloExpress and specified guarantees provided by the German State of North Rhine-Westphalia. The loan agreements require Hein Gericke Deutschland and PoloExpress to maintain compliance with certain covenants. The most restrictive of the covenants requires Hein Gericke Deutschland to maintain equity of€44.5 million ($60.0 million at June 30, 2007), as defined in the loan contracts.At June 30, 2007, equity was €56.2 million ($75.7 million), which exceeded by €11.7 million ($15.7 million) the covenant requirements.No dividends may be paid by Hein Gericke Deutschland unless such covenants are met and dividends may be paid only up to its consolidated after tax profits. As of June 30, 2007, Hein Gericke borrowed approximately $29.5 million (€21.9 million) from our subsidiary, Fairchild Holding Corp., which is not subject to restriction against repayment.The loan agreements have certain restrictions on other forms of cash flow from Hein Gericke Deutschland. In addition, the loan covenants require Hein Gericke Deutschland and PoloExpress to maintain inventory and receivables in excess of €50.0 million ($67.4 million).At June 30, 2007, inventory and accounts receivable at Hein Gericke Deutschland and PoloExpress were €84.6 million ($114.0 million), which exceeded by €34.6 million ($46.4 million), the covenant requirement. The loan covenants also require Hein Gericke Deutschland to maintain inventory and accounts receivable at a rate of one and one half times the net debt position. At June 30, 2007, we were in compliance with the loan covenants. At June 30, 2007, our subsidiary, Hein Gericke UK Ltd had outstanding borrowings of $3.7 million (£1.8 million) on its £5.0 million ($10.0 million) credit facility with GMAC. The loan bears interest at 2.25% above the base rate of Lloyds TSB Bank Plc (7.75% at June 30, 2007) and matures on April 30, 2008.We must pay a 0.75% per annum non-utilization fee on the available facility. The financing is secured by the inventory of Hein Gericke UK Ltd and an investment with a fair market value of $5.5 million at June 30, 2007. The most restrictive covenant requires Hein Gericke UK to maintain a maximum level of inventory turns (“Inventory Turns”) as defined.At June 30, 2007, Hein Gericke UK was in compliance with the Inventory Turns covenant. 13 Credit Facility at Aerospace Segment At June 30, 2007, we had outstanding borrowings of $8.9 million on a $20.0 million asset based revolving credit facility with CIT. The amount that we can borrow under the facility is based upon inventory and accounts receivable at our Aerospace segment, and $2.8 million was available for future borrowings at June 30, 2007. Borrowings under the facility are collateralized by a security interest in the assets of our Aerospace segment. The loan bears interest at 1.0% over prime (9.25% at June 30, 2007) and we pay a non-usage fee of 0.5%. The credit facility matures in January 2008.The credit facility requires that our Aerospace segment maintain compliance with certain covenants.
